Citation Nr: 1630387	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  13-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a prior denial of a claim for service connection for a psychiatric disability, claimed as posttraumatic stress disorder, should be reconsidered and if so, whether the claim should be granted.

2.  Entitlement to service connection for nerve damage.  


REPRESENTATION

Appellant represented by:	Virginia Noble, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in May 2016.  The hearing transcript has been associated with the record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claims of service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the hearing in May 2016, the appellant informed the Board that he desired to withdraw his appeal for service connection for nerve damage.

2.  A February 2009 Board decision denied service connection for posttraumatic stress disorder; the subsequently received evidence includes relevant service department records.


CONCLUSIONS OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for nerve damage have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for reconsidering the prior denial of the claim of entitlement to service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  At the May 2016 hearing, the appellant expressed his desire to withdraw the appeal for service connection for nerve damage.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

Application to Reopen: Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Factual Background and Analysis

Entitlement to service connection for posttraumatic stress disorder was denied in a February 2009 Board decision in part because the reported stressors, which included involvement in a motor vehicle accident in 1979, were not corroborated.  At the time of the decision, the record included the Veteran's history of  receiving inpatient treatment for injuries  sustained in the motor vehicle accident and a statement from the US Army Medical Department Activity that a thorough search of medical record files revealed no records located at the indicated facility.  The Veteran was notified of this decision but did not appeal the decision.  

Evidence added to the record after the expiration of the appeal period includes April 1979 inpatient records revealing treatment for a motor vehicle accident.  The record indicates that the records were received after the RO made a PIES request for inpatient clinical records dated from May to July 1979, based on the Veteran's September 2010 history that the motor vehicle accident occurred in May/June 1979.  

The April 1979 inpatient records existed at the time of the prior denial, and the Board finds the records could have been obtained had they been requested by VA.  Although the Veteran had only reported that the accident occurred in "winter" or "summer" at the time of the February 2009 decision, there is no indication that the inpatient records were only located because of the September 2010 history that the accident occurred in May/June 1979.  The Board bases this determination on the fact that the record is absent any inpatient clinical records dated in May/June 1979.  Therefore, the criteria for reconsidering the prior denial have been met.


ORDER

The appeal for service connection for nerve damage is dismissed.

The Board having determined that the criteria for reconsidering a prior denial of service connection for posttraumatic stress disorder have been met, the benefit sought on appeal is granted to this extent.


REMAND

The record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  See, e.g., April 2014 SSA decision.  Records in the possession of the SSA could be supportive of the appellant's claims.  Thus, further development to obtain those records is in order.

The record also indicates that there are outstanding, relevant records, notably a 2016 private medical evaluation report and a 2016 lay statement.  Statements submitted by the Veteran's representative in May 2016 reference these records, but the Board is unable to locate them.  They must be associated with the record.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake appropriate action to obtain all outstanding VA or private medical records pertinent to the issue on appeal.

3.  Undertake appropriate action to obtain a copy of the 2016 evaluation by J.B., Ph.D., and the 2016 lay statement by J.W. referenced by the Veteran's representative in May 2016.  

4.  Then, readjudicate the claims for service connection for a psychiatric disability, to include posttraumatic stress disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


